Mr. Chief Justice English delivered the opinion of the Court. Renfro was the administrator de bonis non of Bolen C. Phillips, deceased, under bond in the penal sum of $200,000. White, one of his sureties, made application to the Probate Court of Hempstead county, from which his letters had issued, for an order requiring him to execute a new bond, upon the ground that his original bond had not been taken according to law, the sureties being insufficient. Upon the notice and affidavit required by sec. 36, chap. 4, Gould’s Dig., and upon proof that the aggregate value of the property of the sureties in the bond was not equal to the value of the personal estate of Phillips, in the hands of Renfro, the Probate Court ordered him to give a new bond. Pie appealed from the order to the Circuit Court, where, on inspection of the record, the judgment of the Probate Court was affirmed, and he appealed to this court. Upon examination of the record, we find no satisfactory showing that the Probate Court exercised unwarranted authority, or abused the sound legal discretion vested in it by law; in making the order complained of. See State, use, etc. vs, Stroop, ante. The judgment of the Circuit Court must be affirmed.